Citation Nr: 9931797	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  93-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for chronic lumbosacral strain.  

2.  Entitlement to an original rating in excess of 10 percent 
for gastroesophageal reflux.

3.  Entitlement to an original rating in excess of 10 percent 
for residuals of a head injury, with headache and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from August 1966 to 
September 1969 and from October 1974 to October 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1995 at which time it was 
remanded for further development.  The appeal arises from a 
January 1993 rating decision which, among other things, 
established service connection for chronic lumbosacral 
sprain, gastroesophageal reflux, and residuals of a head 
injury with headaches and dizziness, and assigned a 10 
percent disability evaluation for each, effective November 1, 
1991.  


FINDINGS OF FACT

1.  VA examination of the joints in May 1992 showed flexion 
of the back to 115 degrees, extension to 15 degrees, right 
lateral abduction to 38 degrees, and left lateral adduction 
to 36 degrees.  An X-ray study of the lumbar spine done at 
that time was normal.  

2.  An upper gastrointestinal series accorded the veteran by 
VA in May 1992 was essentially negative.  The veteran 
reported nocturnal acid reflux symptoms several nights a week 
at the time of the examination.

3.  Examination for diseases/injuries of the brain accorded 
the veteran by VA in May 1992 showed no abnormality of the 
neurologic system.  Complaints included having an explosive 
emotional state and psychiatric examination at that time was 
essentially unremarkable, except for notation of a somewhat 
angry mood.  

4.  The veteran failed without good cause to report for VA 
examinations scheduled on various occasions in the 1990's to 
evaluate the disabilities at issue.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic lumbosacral strain have not been met for any period 
since the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).

2.  The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux have not been met for any period 
since the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 
4.20, 4.114, Diagnostic Codes 7301, 7319, 7346 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a head injury with headaches and dizziness have 
not been met for any period since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Codes 8045 and 9304 (1999); and 38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that a disability has worsened serves to render the 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case the veteran is technically not 
seeking an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with the provisions of 38 C.F.R. §§ 4.1, 4.2, 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
service medical records and all other evidence of record 
pertaining to the history of the disabilities in question 
have been reviewed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for these conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2, which require an evaluation of the complete medical 
history of the veteran's condition.  These regulations 
operate to protect veterans against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. at 593-94.

Additionally, the undersigned notes that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With these principles in mind, the Board will 
consider whether the veteran is entitled to a higher 
evaluation than the ones currently in effect during any 
period since service connection was established.  

Lumbosacral Sprain

The basis of disability evaluations is the ability of the 
body to function as a whole under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
As the disability in question involves the low back, the 
elements to be considered primarily include the reduction in 
the back's normal excursion of movement on different planes 
in conjunction with factors such as less or more movement 
than normal, weakened movement, incoordination, and swelling 
or instability.  38 C.F.R. §§ 4.40, 4.45 (1999).  Painful 
motion is also a factor of disability.  38 C.F.R. § 4.40 
(1999).  

In this case, the veteran's disability has been evaluated as 
10 percent disabling under the provisions of Diagnostic 
Code 5295.  That code provides that a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in a standing 
position.  The maximum rating of 40 percent is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above-
mentioned manifestations with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Rating Schedule also provides that slight limitation of 
lumbar spine motion warrants a 10 percent rating, moderate 
limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and severe limitation of motion 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, are not applicable in this case, since 
the medical evidence of record does not show that the veteran 
has intervertebral disc syndrome.  See generally, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

The evidence of record with regard to the low back includes 
the report of a VA examination of the joints accorded the 
veteran in May 1992.  The veteran reported that one year 
prior to the examination he had sustained an injury to the 
low back.  He claimed he was seen by a physician and had 
cramps to the low back that moved around to the side of his 
rib cage.  He indicated that his low back pain was continuous 
and he complained of sharp pains with certain movements.

On examination, flexion of the back was to 115 degrees.  
Extension was to 15 degrees.  Right lateral abduction was to 
38 degrees, while left lateral abduction was to 36 degrees.  

An X-ray study of the spine was normal.  

The pertinent examination diagnosis was lumbosacral strain.

At the time of a hearing before the undersigned at the RO in 
December 1993, the veteran complained that he was 
experiencing cramps in the low back area.  He indicated he 
was not receiving any treatment on a regular basis for his 
back problems.  (Transcript page 11).  

Of record is a VA form indicating that several examinations, 
including an examination of the spine, were canceled in June 
1997 because of "undelivered notification."  

Of record is a January 1998 VA form indicating that the 
veteran did not report for various examinations, including 
spine and neurologic examinations, because he had withdrawn 
his claims.  It was further added that he came into the 
clinic and stated he would not be able to go to any 
appointments until sometime in March.  He indicated that he 
would call the RO to notify them.  

Received in January 1998 was a report of a VA outpatient 
visit on one occasion in February 1997.  No reference was 
made to any back complaints or abnormalities.

A review of the record discloses that the veteran failed to 
report for various examinations thereafter, including a 
neurological examination, and a spinal examination, in 
December 1998 and in January 1999.

In sum VA has unsuccessfully attempted to obtain an 
examination of the veteran on more than one occasion.  It has 
attempted to provide the veteran with examinations for 
functional loss due to pain, or weakness, fatigability, 
incoordination or pain on movement of a joint pursuant to 
38 C.F.R. § § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence of record does not demonstrate 
much with respect to such functional loss.  The Board finds 
that there is no competent evidence on file of good cause for 
the veteran missing the previously scheduled VA examinations.  
While the appellant did have a change of address on one 
occasion, the RO has obtained his new address and has resent 
letters to him at the new address, and the most recent 
letters have not been returned as undeliverable.  VA's duty 
to assist a claimant is not a one-way street; the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran must be prepared to meet his obligation by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submit to the Secretary all medical 
evidence supporting his claim.  The duty to assist is not 
boundless and it is not a one-way street.  Accordingly, the 
Board will evaluate the claim on the basis of the evidence 
which is of record.

That evidence consists primarily of the report of the VA 
examination accorded the veteran in 1992.  At the time of 
that examination, as noted above, an X-ray study of the 
lumbosacral spine was entirely normal.  The veteran was shown 
to have flexion of the back to 115 degrees, extension to 
15 degrees (total forward and backward motion of 130 
degrees), right lateral abduction to 38 degrees, and left 
lateral abduction 36 degrees.  The Board finds that this 
evidence more nearly approximates the criteria required for a 
10 percent disability rating, with characteristic pain on 
motion, under the provisions of Diagnostic Code 5295.  A 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5295 as muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position has not been shown.  While the examiner at 
the time of the 1992 examination did not report normal ranges 
of motion for the various movements of the spine, the Board 
notes that the X-ray study itself was interpreted as being 
entirely normal and there was no indication of other 
objective findings of functional impairment.  Accordingly, 
the Board cannot find from the evidence available to it that 
the veteran would be entitled to an evaluation in excess of 
10 percent based on limitation of motion under Diagnostic 
Code 5292, or based on muscle spasm on extreme forward 
bending under Diagnostic Code 5295, during any period since 
service connection was established.  The only medical 
evidence of record subsequent to the 1992 examination is the 
report of a VA outpatient visit in February 1997 at which 
time the veteran made no reference to any problems with his 
back.  

Under the provisions of 38 C.F.R. §§ 4.40 and 4.45, an 
increased evaluation could be afforded on the basis of pain 
if supported by adequate pathology.  The veteran complained 
of pain at the time of the 1992 examination and at the time 
of his hearing before the undersigned in 1993.  However, 
medical evidence shows that at the time of the 1992 
examination he had good motion of the low back in all 
directions.  No mention was made of pain on the motion 
testing.  Further, at the time of the 1997 outpatient visit, 
he made no reference to back problems.  Accordingly, the 
evidence suggests that he did not and does not have 
functional limitations that would warrant an evaluation in 
excess of 10 percent.  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (1999), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing elements 
of the regulation are that there be such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  In this case, however, 
it is not shown that the evidence warrants such 
consideration.

The Board concludes on the basis of the current record that 
the preponderance of the evidence is against the grant of an 
increased rating for the veteran's low back disability during 
any period since service connection was established for that 
disability.

Gastroesophageal Reflux Disease

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).  

In the instant case, the veteran's gastroesophageal reflux is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7301, adhesions of peritoneum.  The Rating Schedule 
provides that a 10 percent evaluation is for assignment for 
adhesions which are moderate, with pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  The next 
higher rating of 30 percent is assigned when the disability 
is moderately severe, with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  The maximum rating of 50 percent 
is assigned when the disability is severe, with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic, distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. 
§ 4.114, Code 7301.

The disability may also be rated as for hiatal hernia.  The 
Rating Schedule provides that a hiatal hernia characterized 
by persistently recurrent epigastric distress with dysphasia 
(difficulty swallowing), pyrosis(heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health, 
will be rated as 30 percent disabling.  A hiatal hernia with 
two or more of the symptoms for the 30 percent rating but of 
less severity will be rated as 10 percent disabling.  
38 C.F.R. Part 4, Diagnostic Code 7346.

A review of the service medical records reflects that at the 
time of separation examination, notation was made of 
gastroesophageal reflux disorder with a history of frequent 
epigastric burning.  

When examined by VA in May 1992, the veteran reported the 
onset of indigestion in 1975.  He claimed that symptoms 
occurred in the center of the chest area.  He stated that 
symptoms were triggered by the use of sauce or fried food, or 
highly seasoned foods.  He noted nocturnal acid reflux 
symptoms.  He admitted to belching a lot.  He denied 
vomiting.  He stated that aspirin had caused symptoms in the 
past and he therefore avoided taking it.  Antacids had been 
used without help.  It was noted he had used Cimetidine in 
the past with some relief.  He reported that he had these 
symptoms about 3 to 5 days a week and had nocturnal awakening 
2 to 3 nights a week. 

An upper gastrointestinal series was entirely normal.

Notation was made that the veteran's height was 5 feet 
11 inches and he weighed 199 pounds.  Bowel sounds were 
normal.  No organomegaly or masses or tenderness were noted 
on abdominal examination. 

At the time of the hearing before the undersigned in December 
1993, the veteran testified that he had almost continuous 
indigestion and heartburn.  He stated that he took Maalox and 
Mylanta and this helped with indigestion, but did nothing for 
"radiating pain" coming out from the stomach (Transcript 
page 6).  

As noted above, the veteran failed on a number of occasions 
to appear for examinations scheduled for him at various times 
in the 1990's.  

The medical evidence which is of record includes the report 
of a VA outpatient visit in February 1997 at which time the 
veteran complained of indigestion, stomach pain and irregular 
bowel movements.  He was also seen for a complaint of a 
dental problem.  The pertinent impression was dyspepsia.  

From a review of the evidence of record, sparse as it may be, 
the Board concludes that the veteran's disability picture is 
not shown to be productive of considerable impairment of 
health so as to more nearly approximate the degree of 
impairment contemplated by the next higher rating of 
30 percent.  At the time of the VA examination accorded the 
veteran in 1992, although he complained of indigestion and 
heartburn, a gastrointestinal series conducted at that time 
was interpreted as being entirely normal.  Dyspepsia was 
noted at the time of a VA outpatient visit in February 1997, 
but the remainder of the record is negative for indications 
of continuing digestive system problems of any sort.  There 
is no indication the veteran requires any kind of regular 
treatment for his symptoms.

As noted, the veteran has essentially declined various 
examinations.  Without his participation, additional 
objective evidence of functional limitations cannot be 
obtained.  Based on the evidence of record, as discussed, the 
higher evaluation for his reflux is not in order at this 
time.  Accordingly, a claim for a rating greater than 
10 percent for the veteran's gastroesophageal reflux is not 
in order during any period since service connection was 
established for the disability.  

Residuals of a Head Injury with Headaches and Dizziness.

The veteran's residuals of a head injury are currently 
evaluated as 10 percent disabling under Diagnostic Code 9304, 
dementia associated with brain trauma.  Pursuant to 
Diagnostic Code 8045 (brain disease due to trauma), purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
and the like, are recognized as symptomatic of brain trauma 
and rated 10 percent and no more under Diagnostic Code 9304.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

The evidence associated with the claims file shows that in 
1985 the veteran was involved in a motor vehicle accident.  
At the time of examination by VA in May 1992, he stated that 
following the accident, he had a CT scan which showed no 
abnormality.  However, he complained that since that time he 
had had trouble with his balance.  He reported that he had 
vertigo at that time, but the symptoms had gradually improved 
over the years.  He reported having headaches on an 
intermittent basis since the injury.  He stated that the pain 
began at the back of his neck and it moved around to the 
front of his head and felt like his skull was cracking.  
These episodes occurred about once every 2 or 3 weeks and 
each one lasted for several days.  He stated the pattern of 
the headaches was stable and unchanging.  He reported that he 
had used Tylenol and Codeine in the past without any relief 
of his pain.  

There was no history of tumor.  Cranial nerves II-XII were 
grossly intact.  Extra ocular movements were intact.  There 
was no functional impairment of the peripheral or autonomic 
systems.  The veteran stated that his emotional state was 
more explosive and he tended to get irritated and upset more 
easily than he did in the past.  The diagnoses were:  Status 
post closed head injury with concussion, 1985; and 
post-traumatic headaches.

The veteran was also accorded a psychiatric examination by VA 
in May 1992 and it was indicated that he had a personality 
disorder, not otherwise specified.  Also noted was a 
dysthymic disorder, by history, not seen on current 
examination.  Notation was made at that time that the 
veteran's mood was somewhat angry and affect was appropriate 
to his mood.  Memory appeared to be grossly intact and 
intellectual functioning appeared to be within average range.  
Thoughts were coherent, logical, and goal-directed.  There 
were no indications of perceptual distortions, delusions, or 
looseness of associations.  Judgment was fair to good.  

At the time of the hearing before the undersigned in December 
1993, the veteran complained that his headaches caused him 
pain that would knock him out for periods of time.  He also 
referred to having dizzy spells.

As noted above, the RO attempted to provide the veteran with 
VA examinations to determine the extent of impairment 
attributable to the residuals of the head injury later in the 
1990's on more than one occasion, but for whatever reason the 
veteran failed to report without good cause.  Without his 
participation, additional objective evidence of functional 
limitations cannot be obtained.  Based on the evidence of 
record, as already discussed, a higher evaluation for the 
service-connected residuals of head injury is not in order.  
That is because the evidence of record does not show that the 
criteria for a disability rating in excess of 10 percent for 
headaches have been met.  A diagnosis of multi-infarct 
dementia has not been rendered.  There is no indication from 
the evidence of record that the veteran's inservice trauma 
caused any type of neurological disability.  From the 
evidence of record, therefore, it is the opinion of the 
undersigned that the residuals of the veteran's inservice 
head injury consist of his subjective complaints of headaches 
and periods of dizziness.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 
10 percent.  In so deciding, consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned 10 percent 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Entitlement to an original rating in excess of 10 percent for 
lumbosacral strain is denied.  

Entitlement to an original rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.

Entitlement to an original rating in excess of 10 percent for 
residuals of a head injury with headaches and dizziness is 
denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals




 

